UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2015 Date of reporting period:	March 31, 2015 Item 1. Schedule of Investments: Putnam VT Global Health Care Fund The fund's portfolio 3/31/15 (Unaudited) COMMON STOCKS (96.8%) (a) Shares Value Biotechnology (28.4%) AMAG Pharmaceuticals, Inc. (NON) 8,410 $459,691 Amgen, Inc. 12,755 2,038,887 Amicus Therapeutics, Inc. (NON) (S) 71,428 777,137 Anacor Pharmaceuticals, Inc. (NON) 8,100 468,585 Applied Genetic Technologies Corp. (NON) 32,341 646,497 Aquinox Pharmaceuticals, Inc. (Canada) (NON) 11,549 99,090 Ascendis Pharma A/S ADR (Denmark) (NON) 3,100 53,785 Auspex Pharmaceuticals, Inc. (NON) 9,500 952,565 Bellicum Pharmaceuticals, Inc. (NON) 2,800 64,876 BioCryst Pharmaceuticals, Inc. (NON) 19,600 176,988 Biogen, Inc. (NON) 11,000 4,644,640 BioMarin Pharmaceutical, Inc. (NON) 23,800 2,965,956 Celgene Corp. (NON) 88,800 10,236,864 Cellectis SA ADR (France) (NON) 3,938 136,215 ChemoCentryx, Inc. (NON) 20,112 151,846 Chimerix, Inc. (NON) 9,449 356,133 Circassia Pharmaceuticals PLC (United Kingdom) (NON) 27,007 112,098 Conatus Pharmaceuticals, Inc. (NON) (S) 18,999 135,273 Concert Pharmaceuticals, Inc. (NON) 16,300 246,864 FivePrime Therapeutics, Inc. (NON) 42,303 966,624 Gilead Sciences, Inc. (NON) 110,300 10,823,739 Grifols SA ADR (Spain) 26,100 856,341 Inovio Pharmaceuticals, Inc. (NON) (S) 15,600 127,296 Insmed, Inc. (NON) 23,300 484,640 Intrexon Corp. (NON) (S) 2,600 117,962 Keryx Biopharmaceuticals, Inc. 15,200 194,406 Kindred Biosciences, Inc. (NON) 14,094 100,631 Kite Pharma, Inc. (NON) 4,550 262,444 MacroCure, Ltd. (Israel) (NON) (S) 24,029 225,392 Medivation, Inc. (NON) 9,400 1,213,258 Merrimack Pharmaceuticals, Inc. (NON) (S) 56,666 673,192 Neuralstem, Inc. (NON) (S) 53,287 101,245 OncoGenex Pharmaceutical, Inc. (NON) 5,000 10,750 Portola Pharmaceuticals, Inc. (NON) (S) 19,231 730,009 PTC Therapeutics, Inc. (NON) (S) 21,151 1,287,038 Puma Biotechnology, Inc. (NON) 3,652 862,274 Receptos, Inc. (NON) 20,844 3,436,967 Retrophin, Inc. (NON) 89,468 2,143,653 TESARO, Inc. (NON) 28,601 1,641,697 Tokai Pharmaceuticals, Inc. (NON) (S) 6,500 73,450 Trevena, Inc. (NON) 48,557 316,592 Ultragenyx Pharmaceutical, Inc. (NON) 6,274 389,553 uniQure BV (Netherlands) (NON) 9,610 233,715 Verastem, Inc. (NON) (S) 37,814 384,568 Vertex Pharmaceuticals, Inc. (NON) 24,200 2,854,874 Vitae Pharmaceuticals, Inc. (NON) 13,647 159,806 Food and staples retail (2.5%) CVS Health Corp. 44,500 4,592,845 Diplomat Pharmacy, Inc. (NON) 6,472 223,802 Health-care equipment and supplies (6.4%) Antares Pharma, Inc. (NON) (S) 72,100 195,391 Baxter International, Inc. 18,500 1,267,250 Boston Scientific Corp. (NON) 77,900 1,382,725 C.R. Bard, Inc. 7,000 1,171,450 Cooper Cos., Inc. (The) 2,100 393,582 Elekta AB Class B (Sweden) (S) 31,076 279,127 Innocoll AG ADR (Ireland) (NON) 33,845 253,838 Medtronic PLC 46,400 3,618,736 OraSure Technologies, Inc. (NON) 21,300 139,302 Sientra, Inc. (NON) 7,004 134,407 Stryker Corp. 12,400 1,143,900 Unilife Corp. (NON) (S) 61,861 248,063 Zimmer Holdings, Inc. 16,300 1,915,576 Zosano Pharma Corp. (NON) (S) 38,962 393,906 Health-care providers and services (9.8%) Aetna, Inc. 27,400 2,918,922 AmerisourceBergen Corp. 18,700 2,125,629 Anthem, Inc. 8,200 1,266,162 Catamaran Corp. (NON) 27,600 1,643,304 China Pioneer Pharma Holdings, Ltd. (China) (S) 215,000 137,124 Cigna Corp. 24,500 3,171,280 Express Scripts Holding Co. (NON) 45,710 3,966,257 Fresenius Medical Care AG & Co., KGaA (Germany) 7,605 632,946 HCA Holdings, Inc. (NON) 4,600 346,058 LifePoint Health, Inc. (NON) 2,700 198,315 Sinopharm Group Co. (China) 34,800 141,739 UnitedHealth Group, Inc. 19,500 2,306,655 Universal Health Services, Inc. Class B 3,000 353,130 Life sciences tools and services (1.9%) Agilent Technologies, Inc. 25,400 1,055,370 Morphosys AG (Germany) (NON) 940 59,395 Quintiles Transnational Corp. (NON) 1,616 108,224 Thermo Fisher Scientific, Inc. 18,400 2,471,856 Machinery (0.2%) Pall Corp. (S) 3,800 381,482 Personal products (0.1%) Synutra International, Inc. (NON) 36,276 232,166 Pharmaceuticals (47.5%) AbbVie, Inc. 102,400 5,994,496 Achaogen, Inc. (NON) 11,900 116,144 Actavis PLC (NON) 46,101 13,720,580 Aerie Pharmaceuticals, Inc. (NON) 30,964 970,412 Aspen Pharmacare Holdings, Ltd. (South Africa) 24,492 775,480 Assembly Biosciences, Inc. (NON) (S) 36,331 481,022 Astellas Pharma, Inc. (Japan) 182,700 2,993,836 AstraZeneca PLC (United Kingdom) 87,666 6,010,391 Bayer AG (Germany) 20,676 3,106,678 Bristol-Myers Squibb Co. 93,900 6,056,550 Cempra, Inc. (NON) 29,243 1,003,327 Corium International, Inc. (NON) 32,294 220,568 Eli Lilly & Co. 70,800 5,143,620 Endo International PLC (NON) 17,530 1,572,441 Flex Pharma, Inc. (NON) (S) 1,700 33,320 GlaxoSmithKline PLC (United Kingdom) 95,157 2,179,088 Glenmark Pharmaceuticals, Ltd. (India) 31,246 393,446 Hua Han Bio-Pharmaceutical Holdings, Ltd. (China) 667,200 158,948 Jazz Pharmaceuticals PLC (NON) (S) 2,100 362,859 Johnson & Johnson 47,500 4,778,500 Marinus Pharmaceuticals, Inc. (NON) 28,993 260,647 Medicines Co. (The) (NON) 19,200 537,984 Merck & Co., Inc. 85,800 4,931,784 Mylan NV (NON) 51,600 3,062,460 Novartis AG (Switzerland) 42,875 4,239,873 Perrigo Co. PLC 17,200 2,847,460 Pfizer, Inc. 107,503 3,740,029 Roche Holding AG-Genusschein (Switzerland) 10,231 2,821,124 Sanofi (France) 65,005 6,396,557 Shionogi & Co., Ltd. (Japan) 33,500 1,117,803 Shire PLC (United Kingdom) 20,845 1,657,602 Sihuan Pharmaceutical Holdings Group, Ltd. (China) 405,000 230,520 Tetraphase Pharmaceuticals, Inc. (NON) 7,379 270,367 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 31,506 1,962,824 UCB SA (Belgium) 8,757 631,039 Zoetis, Inc. 39,947 1,849,147 ZS Pharma, Inc. (NON) (S) 1,900 79,952 Total common stocks (cost $108,209,850) WARRANTS (—%) (a) (NON) Expiration date Strike Price Warrants Value Neuralstem, Inc. Ser. J (acquired 1/03/14, cost $0.00) (F) (RES) 1/3/19 $3.64 26,644 $— Total warrants (cost $—) $— SHORT-TERM INVESTMENTS (6.5%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.22% (d) Shares 6,057,637 $6,057,637 Putnam Short Term Investment Fund 0.09% (AFF) Shares 5,825,025 5,825,025 U.S. Treasury Bills with an effective yield of 0.01%, May 21, 2015 $120,000 119,998 U.S. Treasury Bills with an effective yield of 0.01%, May 14, 2015 (SEGSF) 150,000 149,999 U.S. Treasury Bills with an effective yield of 0.02%, April 23, 2015 (SEGSF) 250,000 249,996 U.S. Treasury Bills with effective yields ranging from 0.02% to 0.03%, April 9, 2015 (SEGSF) 270,000 269,998 Total short-term investments (cost $12,672,653) TOTAL INVESTMENTS Total investments (cost $120,882,503) (b) FORWARD CURRENCY CONTRACTS at 3/31/15 (aggregate face value $8,785,435) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Euro Buy 6/17/15 $2,904,141 $3,033,339 $(129,198) Citibank, N.A. Danish Krone Buy 6/17/15 1,352,591 1,414,252 (61,661) Credit Suisse International Japanese Yen Buy 5/20/15 1,436,400 1,465,719 (29,319) HSBC Bank USA, National Association Australian Dollar Buy 4/15/15 1,371,131 1,444,973 (73,842) JPMorgan Chase Bank N.A. Swiss Franc Buy 6/17/15 1,403,732 1,427,152 (23,420) Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2015 through March 31, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $195,312,200. (b) The aggregate identified cost on a tax basis is $121,229,294, resulting in gross unrealized appreciation and depreciation of $82,127,367 and $1,709,110, respectively, or net unrealized appreciation of $80,418,257. (NON) This security is non-income-producing. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $0, or less than 0.1% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $3,803,052 $14,955,994 $12,934,021 $1,208 $5,825,025 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $6,057,637, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $5,770,642. (F) This security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (S) This security is on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $276,699 to cover certain derivative contracts. Debt obligations are considered secured unless otherwise indicated. DIVERSIFICATION BY COUNTRY⌂ Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 80.6% United Kingdom 5.1 Switzerland 3.6 France 3.3 Japan 2.1 Germany 1.9 Israel 1.1 Other 2.3 Total 100.0% ⌂ Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $317,440 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $345,000 and may include amounts related to unsettled agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer staples 5,048,813 — — Health care 149,469,789 34,074,814 — Industrials 381,482 — — Total common stocks — Warrants $— $— $— Short-term investments 5,825,025 6,847,628 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(317,440) $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in Note 1) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts	$—	$317,440 Total $— The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount)$8,600,000 Warrants (number of warrants)27,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Citibank, N.A. Credit Suisse International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. Total Assets: Forward currency contracts# — Total Assets $— $— $— $— $— $— Liabilities: Forward currency contracts# 129,198 61,661 29,319 73,842 23,420 317,440 Total Liabilities $129,198 $61,661 $29,319 $73,842 $23,420 $317,440 Total Financial and Derivative Net Assets $(129,198) $(61,661) $(29,319) $(73,842) $(23,420) $(317,440) Total collateral received (pledged)##† $(129,198) $(61,661) $(29,319) $— $— Net amount $— $— $— $(73,842) $(23,420) † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 29, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 29, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: May 29, 2015
